IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,587-01


                EX PARTE CHRISTOPHER JACOB GONZALEZ, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
   CAUSE NO. C-1-011138-1320894-A IN THE CRIMINAL DISTRICT COURT ONE
                          FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of children and sentenced to forty-three years’ imprisonment. The Second Court of Appeals

affirmed his conviction. Gonzalez v. State, No. 02-14-00229-CR (Tex. App.—Fort Worth Dec. 17,

2015)(not designated for publication).

        Applicant alleges that trial and appellate counsel were ineffective, that he was denied due

process due to a Brady violation, and that he is actually innocent. Following the filing of affidavits

from counsel and two live hearings, findings of fact were signed by a post-conviction magistrate, Mr.
                                                                                                  2

Charles P. Reynolds. However, the record does not contain an order from the district court

authorizing Mr. Reynolds to preside over a hearing or make findings of fact. While the Code

provides that the “convicting court may appoint an attorney or magistrate to hold a hearing and make

findings of fact,” it also assumes that the convicting court will either make findings of fact or

approve “the findings of the person designated to make them.” TEX . CODE CRIM . PROC. art. 11.07

§3(d). Therefore, prior to addressing the allegations raised in Applicant’s application, the record

should be supplemented with the order authorizing the post-conviction magistrate to preside over

the proceedings. The trial court shall also supplement the record with an order approving the

findings made by the post-conviction magistrate.

       We order the trial court to resolve this issue within 15 days of this order. A supplemental

transcript shall be forwarded to this Court within 30 days of the date of this order. Any extensions

of time shall be obtained from this Court.

Filed: September 26, 2018
Do not publish